EXECUTION VERSION



Exhibit 10.3

 

termination OF LEASE

 

THIS TERMINATION OF LEASE ("Agreement") is made as of the 18th day of May, 2018
(the “Effective Date”) by and between MODULE (DE) LIMITED PARTNERSHIP, a
Delaware limited partnership, successor by merger to Chassis (DE) Limited
Partnership, a Delaware limited partnership ("Landlord"), and TOWER AUTOMOTIVE
OPERATIONS USA I, LLC (successor in interest to Tower Automotive Products
Company, Inc. and Tower Automotive Tool LLC), a Delaware limited liability
company ("Tenant").

 

r e c i t a l s:

 

A.                Landlord and Tenant are parties to that certain Lease
Agreement dated April 10, 2002, which was amended by that certain First
Amendment to Lease Agreement dated April 9, 2002, that certain Second Amendment
to Lease Agreement dated July 31, 2007, that Third Amendment to Lease Agreement
dated January 24, 2011, that Fourth Amendment to Lease Agreement dated October
3, 2011 and that Fifth Amendment to Lease Agreement dated August 1, 2013
(collectively the “Classis Lease”), pursuant to which Landlord leased to Tenant
and Tenant leased from Landlord certain real property described in the Chassis
Lease, including certain premises located in Clinton, Michigan (the “Clinton
Premises”), all as more particularly described in the Chassis Lease.

 

B.                 Landlord and Tenant entered into a certain Lease Agreement
dated April 10, 2002, as amended (the “Auburn Lease”), for certain premises
located in Auburn, Indiana and Bluffton, Ohio, as more particularly described in
the Auburn Lease.

 

C.                 Landlord and Tenant intend to enter into a Fourth Amendment
to the Auburn Lease which will include, among other things, the addition of the
Clinton Premises to the Auburn Lease, as more particularly set forth in the
Fourth Amendment.

 

D.                Therefore, the parties desire to terminate the Chassis Lease
on the terms and condition set forth herein as of the Effective Date.

 

NOW, THEREFORE, in consideration of the mutual promises contained in this
Agreement, and other good and valuable consideration, the adequacy and
sufficiency of which are hereby acknowledged, and intending to be legally bound
hereby, the parties agree as follows:

 

1.                  Termination of Lease. As of the Effective Date (a) the
Chassis Lease shall terminate, and Landlord and Tenant shall have no further
obligations or liabilities under the Chassis Lease from and after the Effective
Date, and (b) any guaranty given by or on behalf of Tenant for the Chassis Lease
(the “Chassis Guaranty”) shall terminate without further agreement, and Tenant
(and Chassis Guarantor) shall have no further obligations or liabilities under
such guaranty from and after the Effective Date. Notwithstanding anything to the
contrary set forth in this Section 1, from and after the Effective Date, Tenant
and Chassis Guarantor shall continue to be liable for all Surviving Obligations
(as defined in the Chassis Lease) and it is expressly agreed that nothing herein
shall relieve Tenant of its responsibilities under the terms of the Chassis
Lease with respect to any and all Surviving Obligations, including, but not
limited to, any third-party claims arising from events occurring in, on or about
the Clinton Premises, or in connection therewith, and arising or accruing prior
to the Effective Date (including any indemnification obligations and/or
insurable claims) all as and to the extent specifically provided for in the
Chassis Lease.

 



 

 

  

2.                  Further Assurances. Following the execution of this
Agreement, each party will execute and deliver, or cause others to do so, all
such powers of attorney, consents, certificates, affidavits, agreements,
instruments and other documents, and will do or cause to be done all such other
acts and things as may be necessary to carry out the provisions of this
Agreement, or as another party reasonably requests and at the requesting party's
expense, to effectuate the provisions of this Agreement. The parties agree to
cooperate with each other to ensure the consummation of the transactions
contemplated by this Agreement.

 

3.                  Successors and Assigns. This Agreement shall be binding upon
and shall inure to the benefit of each of the parties hereto and their
respective successors, heirs, personal representatives and permitted assigns.

 

4.                  Entire Agreement. This Agreement constitutes the entire
understanding between Landlord and Tenant with respect to the subject matter
hereof, and supersedes all other agreements, written or oral, between Landlord
and Tenant with respect to such subject matter. This Agreement may be modified
only by a written agreement signed by all of the parties hereto and no right
hereunder may be waived except by written instrument signed by the party waiving
any such right.

 

5.                  Counterparts. This Agreement may be executed in
counterparts, including counterparts transmitted by facsimile, each of which
shall be deemed an original, and all of which together shall constitute one and
the same instrument.

 

 

 

[Signature Pages Follow]

 

 2 

 

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above to be effective as of the Effective Date.

 

LANDLORD:

 

MODULE (DE) LIMITED

PARTNERSHIP,

a Delaware limited liability partnership

 

by: Suspension (DE) QRS 15-1, Inc.

its: General Partner

 

 

By: /s/ Nicolas Isham

Nicolas Isham

Its: Director

 

 



TENANT:

 

TOWER AUTOMOTIVE OPERATIONS USA I, LLC,
a Delaware limited liability company

 

By: Dennis C. Pike

Name: Dennis C. Pike

Title: Treasurer

 



 3 

 

 

